 1

 2

 3                          UNITED STATES DISTRICT COURT
 4
                      FOR THE EASTERN DISTICT OF CALIFORNIA
 5
     LAWRENCE VASQUES,                    Case No.: 2:17-cv-01524-CKD
 6
                        Plaintiffs,       ORDER ON STIPULATED REQUEST FOR
 7                                        TRIAL CONTINUANCE
 8                    vs.
 9   PROTECTION ONE, INC., and DOES 1
10   through 50, inclusive,

11            DEFENDANTS.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
 1          The Court, having reviewed the stipulated request for trial continuance in this matter, and
 2   finding good cause, rules as follows:
 3          The stipulated request is GRANTED. However, as certain proposed dates were not
 4   available, the Court has substituted other dates. Trial and trial-related deadlines in this matter are
 5   continued as set forth below:
 6                  Non-Expert Discovery*:            11/12/18      *As to pending discovery only
 7                  Expert Discovery:                    1/7/19
 8                  Pretrial Motions:                    1/7/19
 9                  Pretrial Conference:                4/10/19
10                  Jury Trial:                          5/6/19
11   IT IS SO ORDERED.
12   Dated: October 18, 2018
13                                                     _____________________________________
                                                       CAROLYN K. DELANEY
14                                                     UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
